Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 2019/0221677; hereinafter Marino) in view of Lin et al. (US 2019/0148499; hereinafter Lin).
Regarding claim 1, Marino, in fig. 6A, discloses a transistor, comprising: a p-type region 108; an intrinsic region 602 coupled to the p-type region 108; an n-type region 106 coupled to the intrinsic region 602; a gate electrode 112 above the intrinsic region 602; and a dielectric material 110 at a bottom of the gate electrode 112, and above the intrinsic region 602.

However, Lin discloses a ferroelectric material 292 ([0040]) on a bottom, a first side and a second side of the gate electrode 294 (fig. 6G).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention of the Marino by using the gate structure as taught by Lin for the purpose of forming a FinFet device because finfet have several advantages over planar transistor structures such as the gate formed around more area of the channel thereby allowing for more control of the channel, lower current leakage, lower threshold voltages.
Regarding claim 2, Marino discloses wherein the intrinsic region 602 is between the p-type region 108 and the n-type region 106 (fig. 6A).
Regarding claim 3, Marino discloses wherein conductive terminals 102/103 are coupled to the p-type region 108 and the n-type region 106 (fig. 6A).
Regarding claim 5, Lin discloses wherein the ferroelectric material 292 is a ferroelectric oxide (fig. 6G & [0040]).
Regarding claim 6, Lin discloses wherein the gate electrode 294 includes titanium (fig. 6G & [0041]).
Regarding claim 7, Lin discloses wherein the conductive terminals 282 include titanium (fig. 6G & [0043]).
Regarding claim 8, Lin discloses wherein the transistor is a FinFET transistor ([0054]).

Regarding claim 9, Marino, in fig. 6A, discloses a NVM array, comprising: a data input and output circuit ([0073]); and a plurality of memory cells including a plurality of transistors ([0073]), comprising: a p-type region 108; an intrinsic region 602 coupled to the p-type region 108; an n-type region 106 coupled to the intrinsic region 602; a gate electrode 112 above the intrinsic region 602; and a dielectric material 110 at a bottom of the gate electrode 112, and above the intrinsic region 602.
Marino fails to disclose a ferroelectric material on a bottom, a first side and a second side of the gate electrode. 
However, Lin discloses a ferroelectric material 292 ([0040]) on a bottom, a first side and a second side of the gate electrode 294 (fig. 6G).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention of the Marino by using the gate structure as taught by Lin for the purpose of forming a FinFet device because finfet have several advantages over planar transistor structures such as the gate formed around more area of the channel thereby allowing for more control of the channel, lower current leakage, lower threshold voltages.
Regarding claim 10, Marino discloses wherein the intrinsic region 602 is between the p-type region 108 and the n-type region 106 (fig. 6A).
Regarding claim 11, Marino discloses wherein conductive terminals 102/103 are coupled to the p-type region 108 and the n-type region 106 (fig. 6A).
Regarding claim 13, Lin discloses wherein the ferroelectric material 292 is a ferroelectric oxide (fig. 6G & [0040]).
0041]).
Regarding claim 15, Lin discloses wherein the conductive terminals 282 include titanium (fig. 6G & [0043]).
Regarding claim 16, Lin discloses wherein the transistor is a FinFET transistor ([0054]).
Regarding claim 17, Marino, in fig. 6A, discloses a method of forming a transistor, comprising: forming a p-type region 108; forming an intrinsic region 602 coupled to the p-type region 108; forming an n-type region 106 coupled to the intrinsic region 602; forming a gate electrode 112 above the intrinsic region 602; and forming a dielectric material 110 at a bottom of the gate electrode 112, and above the intrinsic region 602.
Marino fails to disclose forming a ferroelectric material on a bottom, a first side and a second side of the gate electrode. 
However, Lin discloses forming a ferroelectric material 292 ([0040]) on a bottom, a first side and a second side of the gate electrode 294 (fig. 6G).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention of the Marino by forming the gate structure as taught by Lin for the purpose of forming a FinFet device because finfet have several advantages over planar transistor structures such as the gate formed around more area of the channel thereby allowing for more control of the channel, lower current leakage, lower threshold voltages.
Regarding claim 18, Marino discloses wherein the intrinsic region 602 is formed between the p-type region 108 and the n-type region 106 (fig. 6A).
.

2.	Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 2019/0221677) in view of Lin (US 2019/0148499); and further in view of Brask et al. (US 2006/0286755; hereinafter Brask).
The combination of Marino and Lin discloses the method of forming a transistor as described above but fails to disclose the ferroelectric material contacts the p-type region and the n-type region.
However, Brask, in fig. 22, discloses the ferroelectric material 122 (gate dielectric 122, [0040]) contacts the source and drain region 120. It would have been obvious to those having ordinary skill in the art at the time of invention to form a ferroelectric structure as taught by Brask for the purpose of forming a field effect transistor structure having a short channel length. 

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818